In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-21-00153-CR



              JEREMY HOLMES, Appellant

                            V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 336th District Court
                 Fannin County, Texas
             Trial Court No. CR-20-27909




      Before Morriss, C.J., Stevens and van Cleef, JJ.
        Memorandum Opinion by Justice Stevens
                                 MEMORANDUM OPINION

       Jeremy Holmes timely perfected an appeal from his conviction of manufacture/delivery

of a controlled substance in a drug-free zone and the resulting sentence of thirty-five years’

imprisonment. On January 13, 2022, the trial court certified that this was not a plea-bargain case

and that Holmes had the right of appeal. Then, on April 22, 2022, the trial court filed a revised

certification indicating that Holmes had subsequently waived his right of appeal. The following

was handwritten on the revised certification: “def[endant] pled in other cases and relinquished

right to appeal in this case as part of the plea agreement.”

       “A court of appeals lacks jurisdiction over and must dismiss an appeal when the

defendant has validly waived his right of appeal.” Lopez v. State, 595 S.W.3d 897, 899 (Tex.

App.—Houston [14th Dist.] 2020, pet. ref’d) (citing Jones v. State, 488 S.W.3d 801, 808 (Tex.

Crim. App. 2016)); see also Freeman v. State, 913 S.W.2d 714 (Tex. App.—Amarillo 1995, pet.

ref’d). Further, pursuant to Rule 25.2(d) of the Texas Rules of Appellate Procedure, this Court is

required to dismiss an appeal if, as in this case, the trial court’s certification indicates no right of

appeal. See TEX. R. APP. P. 25.2(d).

       Upon receipt of the trial court’s revised certification, we informed Holmes, through his

appellate counsel, of the apparent defect in our jurisdiction over his appeal and afforded him an

opportunity to respond and, if possible, cure such defect. In response, Holmes filed a motion to

dismiss his appeal in which he conceded that he had waived his right to appeal in this case as

part of a plea agreement disposing of another case. However, the motion to dismiss was not

signed by Holmes as required by Rule 42.2(a) of the Texas Rules of Appellate Procedure. See

                                                   2
TEX. R. APP. P. 42.2(a). Consequently, we cannot grant the motion to dismiss and instead deny it

is as moot.

       Because Holmes has no right of appeal due to his waiver of that right and because the

trial court’s certification correctly indicates that he is without a right of appeal, we dismiss this

appeal for want of jurisdiction.




                                                  Scott E. Stevens
                                                  Justice
Date Decided:          May 6, 2022
Date Decided           May 9, 2022

Do Not Publish




                                                 3